Citation Nr: 1108396	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  05-06 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for a respiratory disability other than pleurisy, to include bronchitis, pneumonia, tuberculosis, and sleep apnea.  

3.  Entitlement to an increased rating for pleurisy, currently evaluated as 30 percent disabling, to include entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  

4.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from December 1950 to August 1977.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from October 2001, April 2004, and March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In April 2007, the appellant testified at a Board hearing at the RO.  

When this matter was last before the Board in January 2008, the Board determined that new and material evidence had not been received to reopen a previously denied claim of service connection for benign prostatic hypertrophy.  The Board reopened previously denied claims of service connection for nose bleeds, a chronic respiratory disability other than pleurisy, and sleep apnea.  These issues, as well as the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), memory loss, tuberculosis, bronchitis, and pneumonia; and the issues of entitlement to increased disability ratings for pleurisy and left ear hearing loss, were remanded to the RO for additional evidentiary development.  

While the matter was in remand status, in an October 2010 rating decision, the RO granted service connection for nose bleeds due to rhinitis and assigned an initial zero percent disability rating, effective from October 15, 1999.  The RO also granted service connection for PTSD and assigned an initial 30 percent disability rating effective May 7, 2003, and a 50 percent rating effective October 12, 2010.  These determinations constitute a full award of the benefits sought on appeal with respect to the claims of service connection for nose bleeds and PTSD.  The record currently before the Board contains no indication that the appellant has appealed the downstream elements of the rating or effective date.  Thus, such matters are not in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997). 

Also while the matter was in remand status, the RO increased the rating for the appellant's service-connected pleurisy to 30 percent, effective May 7, 2003.  Although an increased rating has been granted, the issue remains in appellate status in light of the appellant's statement that he is entitled to a higher disability rating for his respiratory impairments.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Additionally, in its January 2008 remand, the Board noted that at his April 2007 Board hearing, the appellant had raised a claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities.  The Board referred this matter to the RO for initial consideration.  A review of the record indicates that the RO has not yet expressly adjudicated the matter.  Thus, it is again referred to the RO for appropriate action.  

The Board further notes that since this matter was last before the Board, the U.S. Court of Appeals for Veterans Claims (Court) has held that where a claimant submits evidence of unemployability during an appeal of a disability rating, the determination of whether he is entitled to a total rating based on individual unemployability, including the effective date of that award, is part and parcel of the increased rating issue.  See also Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  Given the appellant's contentions and the evidence of record, including a statement from his physician that he is unable to work due to his lung disabilities, the Board has recharacterized the appellant's claim of entitlement to an increased rating for pleurisy as set forth on the cover page of this decision.  

With respect to the appellant's claim of service connection for sleep apnea, this matter was remanded by the Board in January 2008.  Despite conducting additional development in connection with this claim, including obtaining a VA medical examination addressing the etiology of the appellant's sleep apnea, the RO failed to include this issue in the October 2010 Supplemental Statement of the Case.  In light of the favorable decision below, however, the Board finds that this procedural deficiency has not prejudiced the appellant and a remand is not necessary.  See 38 C.F.R. § 20.1304 (2010) (providing that additional pertinent evidence must be referred to the RO for review and preparation of a Supplemental Statement of the Case, unless the benefit sought on appeal may be allowed without such referral).  

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for memory loss and an increased rating for pleurisy.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most probative evidence indicates that the appellant's current respiratory disabilities other than pleurisy, including bronchitis, pneumonia, chronic obstructive pulmonary disease (COPD), asthma, and tuberculosis in remission, are causally related to his active service.  

2.  The most probative evidence indicates that the appellant's sleep apnea is causally related to his active service and/or his service-connected rhinitis.  

3.  The appellant exhibits no more than level II hearing loss in the left ear.




CONCLUSIONS OF LAW

1.  A respiratory disability other than pleurisy, to include bronchitis, pneumonia, COPD, asthma, tuberculosis in remission and sleep apnea, were incurred in active service or are causally related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for an compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  Over the course of this longstanding appeal, the RO has provided the appellant with numerous letters outlining the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Letters provided to the appellant in March 2006 and February 2008 also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the appellant's claim, most recently in the October 2010 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

The appellant has also been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examination reports are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records as well as an examination of the appellant.  The examiners also provided a rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

With respect to the appellant's claim for a compensable rating for left ear hearing loss, the record on appeal shows that he has been afforded numerous VA audiometric evaluations, including in May 2002, June 2002, two in March 2005, one in September 2006, and the most recent one in April 2010.  The examiners who conducted the May 2002, June 2002, and March 2005 examinations expressly indicated that the audiometric test results were invalid and unsuitable for rating purposes, due grossly inconsistent responses from the appellant.  

The appellant was again afforded a VA audiology examination for VA compensation purposes in April 2010.  The examiner provided the numeric audiometric test results, with further comment on the functional effects caused by the appellant's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board finds that this examination report is therefore adequate and further notes that it is consistent with VA audiometric findings at a September 2006 clinical audiology evaluation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

Here, the Board notes that it has considered the February 2006 private audiometric test results submitted by the appellant, but finds them to be of limited probative value.  As set forth in more detail below, the private audiometric test did not include findings for pure tone thresholds at 3000 Hertz, nor did it include speech discrimination testing.  Hearing loss is evaluated for VA compensation purposes on the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  Absent findings for pure tone thresholds at 3000 Hertz and speech discrimination scores, the September 2006 is not suitable for rating purposes.  

The Board has considered the Court's recent decision in Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011), but finds that it is not applicable here.  Unlike in Savage, the private audiogram is not unclear, nor does it reasonably appear to contain the information necessary to properly decide the claim.  Again, the report clearly indicates that the audiometric test performed in February 2006 did not include findings for pure tone thresholds at 3000 Hertz, nor did it include speech discrimination testing.  A remand for clarification from the private audiologist would therefore serve no useful purpose.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant's service treatment records document frequent episodes of treatment for respiratory and pulmonary complaints, including a chronic cough, chest congestion, and chest wall pain with inspiration.  Diagnoses included upper respiratory infection; irritation due to dust and pollens; pleurisy with pneumonia of the left lower lobe; flu-like syndrome; pharyngitis; and bronchitis, including viral bronchitis versus allergic bronchitis.  

Service treatment records also show that in April 1971, the appellant was noted to be PPD positive.  A chest X-ray was performed and was within normal limits.  The appellant was prescribed a regimen of prophylactic INH therapy.  

At the appellant's September 1976 military retirement medical examination, he was noted to have a history of a positive tine test in April 1971, followed by INH therapy.  A chest X-ray performed at the time of the separation examination was negative.  The appellant's lungs were found to be normal on clinical evaluation.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
0
0
0
40
LEFT
75
75
5
0
15
20

The diagnosis was mild high frequency hearing loss, left ear.  In light of these findings, the appellant was referred for additional evaluation.  A subsequent audiological evaluation in October 1976 showed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
0
5
5
40
LEFT
5
5
0
0
5
30

The examiner explained that the appellant had normal hearing throughout the speech range, but exhibited high frequency loss at 6,000 and 8,000 hertz.

In September 1977, following the appellant's separation from service, he submitted an original application for VA compensation benefits, seeking service connection for several disabilities, including pleurisy and chest pain.  

In an October 1977 rating decision, the RO granted service connection for left ear hearing loss and assigned an initial zero percent disability rating, effective September 1, 1977.  That noncompensable disability rating has remained in effect to date.  The RO also awarded service connection for pleurisy.  

The appellant now seeks service connection for a lung disability other than pleurisy, to include bronchitis, pneumonia, and tuberculosis.  He also seeks an increased rating for his service-connected left ear hearing loss.  

In pertinent part, the record on appeal includes post-service VA and private clinical records dated from 1990 to 2010 documenting continued complaints of respiratory and pulmonary symptoms.  Diagnoses include chronic obstructive pulmonary disease, restrictive lung disease, asthma, bronchitis, pleurisy, history of tuberculosis, emphysema, and sleep apnea.  

In May 1999, the appellant underwent VA medical examination at which he reported that he could barely breathe.  He complained of symptoms such as a cough, sputum, and dyspnea.  He indicated that he had been diagnosed as having tuberculosis in 1971 and that he had experienced several episodes of bronchitis and pneumonia since that time.  He indicated that in 1991, he was started on home oxygen for sleep apnea.  The assessments were status post pleurisy and tuberculosis, as well as chronic bronchitis and sleep apnea.  The examiner indicated that the claims folder had not been provided for his review, so it was unclear whether the appellant's tuberculosis had been active or whether he had been a converter.  

In an August 1999 addendum to the examination report, the examiner indicated that he had thoroughly reviewed the claims folder and noted a clear and well documented history of exposure to tuberculosis in service although current diagnostic testing showed no active or current signs of the disease.  He explained that the appellant was therefore a converter.  The examiner also noted that the appellant had an in-service history of pleurisy and pneumonia.  He noted that throughout the appellant's military career, he had been treated on many occasions for upper and lower respiratory complaints.  The examiner further noted that recent medical records documented that the appellant now had severe restrictive lung disease.  The examiner indicated that the appellant's development of chronic obstructive pulmonary disease was as likely as not related to his years of recurrent upper respiratory infections, pneumonia and pleurisy.  

The appellant again underwent VA medical examination in April 2000.  He reported that he had been treated for pneumonia in 1957 and tested positive for tuberculosis in 1971.  Since that time, he reported that he had continued to experience respiratory symptoms such as a chronic cough and shortness of breath.  A chest X-ray showed a soft tissue density in the right hilum.  The diagnosis was longstanding chronic cough with signs of old chronic changes which appear entirely unchanged.  Also noted was a history of tuberculosis, apparently inactive.  

In an October 2000 letter, the appellant's private physician noted that the appellant had a history of pleurisy and tuberculosis during service, as well as a long history of recurrent pneumonias.  The physician indicated that the appellant now had chronic bronchitis.  He indicated that certainly some of the appellant's current respiratory illnesses were related to time spent in the military.  

Following a VA medical examination of the appellant in March 2001, the examiner concluded that the appellant's current respiratory difficulty, apparently diagnosed as hemidiaphragm pleurisy, was not related to an episode of pneumonia and pleurisy in 1960.  

At a VA medical examination in May 2002, the appellant again reported a history of a chronic cough of many years duration.  The diagnoses were chronic bronchitis with persistent cough, remote history of pneumonia with pleurisy in 1960, and recent history of pneumonia in December 2001.

The appellant was afforded a VA audiology examination in May 2002.  Unfortunately, the examiner indicated that the audiometric test results were totally invalid, indicating non-organic hearing loss.  In an attempt to obtain valid test results, the appellant was scheduled for retesting in June 2002.  Despite the examiner's attempts to reinstruct the appellant and urge his cooperation, the appellant's responses continued to be highly inconsistent and indicative of non-organic hearing loss.  The examiner concluded that a valid test result had not been obtained after two audiological examinations.

At a VA medical examination in March 2004, the appellant reported a history of a chronic cough, usually productive, as well as ongoing dyspnea.  During the examination, the appellant exhibited a chronic cough and also complained of difficulty breathing.  He exhibited bilateral coarse expiratory rhonchi, but no wheezes or rales were noted.  A chest X-ray showed increased density in the right hilum but no acute abnormality.  The examiner noted that pulmonary function testing had been attempted on previous occasions, but the results were inadequate due to variable effort.  The diagnosis was chronic lung disorder.  The examiner indicated that in spite of extensive testing as well as pulmonary consultations, there was no more precise diagnosis available at present.   

The appellant was again afforded a VA audiology examination in March 2005.  Again, however, the examiner indicated that the pure tone responses obtained on two audiometric tests were inconclusive due to grossly inconsistent responses from the appellant and the results were not suitable for rating purposes.  The examiner concluded that the appellant's unresolved non-organicity prevented any accurate determination of the type or degree of any possible hearing loss.  

In a May 2005 VA clinical record, the appellant's VA physician noted that he had a very complicated pulmonary history.  She noted that the appellant exhibited scarring in his lungs which had not progressed by sequential CT scans, supporting his assertion that his current lung problems are related to sequelae of his pulmonary infection (TB) while on active duty.  She noted that during the time she had been treating him, he had had frequent pulmonary infections and low pulmonary reserve to tolerate decreased function due to infection.  

The appellant submitted the results of a February 2006 private audiometric test.  Although the results are uninterpreted, they appear to show pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65

70
LEFT
55
60
65

75

VA clinical records show that in September 2006, the appellant underwent audiometric testing in connection with his complaints of hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
55
60
LEFT
35
30
50
60
65

The four frequency puretone averages were 48 decibels on the right and 51 decibels on the left.  Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.  The appellant was provided with hearing aids.  On follow-up in April 2007, he was noted to be comfortable with his hearing aids.  

In a June 2007 letter, the appellant's private physician indicated that he had been treating the appellant in the pulmonary clinic for various pulmonary conditions, including very severe obstructive sleep apnea, moderately severe chronic obstructive lung disease, a history of tuberculosis in the military, a chronic cough, exposure to herbicides in Vietnam, and developing pulmonary fibrosis/restrictive lung disease, and pleurisy.  The physician indicated that the cause of the appellant's lung disease was currently unclear, but it could be secondary to previous military exposures, chronic infections, hypersensitivity pneumonitis, or nonspecific pulmonary fibrosis.  

The appellant underwent VA medical examination in April 2010.  The examiner noted that he had reviewed the claims folder and noted that the appellant had a history of exposure to coal during service as well as to Agent Orange in Vietnam.  He also noted that the appellant had been treated for pneumonia and tuberculosis during service.  The appellant had worked as a mail carrier before his retirement in 1992.  After examining the appellant and reviewing the claims folder, the examiner concluded that it was at least as likely as not that the appellant's sleep apnea was causally related to his active service or his service-connected rhinitis, as sleep apnea was associated with nasal obstruction, thereby increasing the potential for apnea.  He also concluded that the appellant's pleurisy, COPD, asthma, recurrent pneumonia, and acute bronchitis were at least as likely as not related to the appellant's military service, including exposure to herbicides, treatment for pleurisy and pneumonia, treatment for rhinitis and upper respiratory infections, and flu like syndrome, because episodes of pneumonia and bronchitis were known to have the potential to cause or exacerbate the chronic lung conditions of COPD and asthma and these, in turn, increase the likelihood for further pneumonia and acute bronchitis.  Finally, he concluded that the appellant's current tuberculosis, although in remission, was at least as likely as not related to his active service because the appellant was shown to have been treated for tuberculosis in service.  

The appellant underwent VA audiology examination in April 2010.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
65
LEFT
30
35
45
60
60

The four frequency puretone averages were 52.5 decibels on the right and 50 decibels on the left.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally, and the examiner noted that the appellant's hearing loss could preclude him from obtaining gainful employment or participating in social events.  She explained that his hearing loss may be a barrier to a wide range of employment settings  For example, the appellant would have trouble working well in very noisy environments or in environments which would require the use of non face to face communication equipment such as intercoms.  


Entitlement to service connection for a respiratory disability other than pleurisy, to include bronchitis, pneumonia, tuberculosis, and sleep apnea.  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within prescribed time periods.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  Bronchiectasis which becomes manifested to a compensable degree within one year following a veteran's discharge from service may be presumed to have been incurred in service.  Active tuberculosis which becomes manifest to a compensable degree within three years following discharge from service may be presumed to have been incurred in service.  Id.  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

With chronic disease shown as such in service or within the applicable presumptive period under section 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR § 3.303(b).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

The appellant seeks service connection for a respiratory disability other than pleurisy, to include bronchitis, pneumonia, tuberculosis, and sleep apnea.  He contends that these conditions had their inception during service, as evidenced by service treatment records documenting a long history of respiratory symptoms as well as treatment for tuberculosis.  

As discussed above, the appellant's service treatment records do, indeed, document frequent episodes of treatment for respiratory and pulmonary complaints, including a chronic cough, chest congestion, and chest wall pain with inspiration.  Diagnoses included upper respiratory infection; irritation due to dust and pollens; pleurisy with pneumonia of the left lower lobe; flu-like syndrome; pharyngitis; and bronchitis, including viral bronchitis versus allergic bronchitis.  He was also shown to have been prescribed prophylactic INH therapy after a testing positive for exposure to tuberculosis.  

That an injury or disease occurred in service, however, is not enough.  Rather, the evidence must show that the appellant developed a chronic disability as a result of the in-service injury or disease.  38 C.F.R. § 3.303.  

In this case, the record contains post-service clinical records documenting continued respiratory and pulmonary complaints.  Diagnoses include bronchitis, pneumonia, COPD or emphysema, asthma, and tuberculosis in remission.  The record on appeal also contains multiple medical opinions linking the appellant's currently diagnosed respiratory disorders to his active service or to his service-connected rhinitis.  

For example, in an August 1999 medical opinion, a VA examiner noted that the appellant's in-service history of pleurisy, pneumonia, and multiple upper respiratory infections.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant's development of chronic obstructive pulmonary disease was as likely as not related to his years of recurrent upper respiratory infections, pneumonia and pleurisy in service.  

The appellant's private physician has provided an October 2000 letter in which he also concludes that the appellant's current respiratory illnesses, including bronchitis, are certainly related to his active service.  

Additionally, the Board observes that the appellant's VA physician stated in May 2005 that imaging studies revealed that the appellant had scarring in his lungs which had not progressed by sequential CT scans, supporting the conclusion that his current lung problems are related to sequelae of his pulmonary infection (TB) while on active duty.  She noted that during the time she had been treating him, the appellant had exhibited frequent pulmonary infections and a low pulmonary reserve to tolerate decreased function due to infection.  

Finally, in an April 2010 VA medical opinion, a VA examiner concluded, after examining the appellant and reviewing his claims folder, that it was at least as likely as not that the appellant's sleep apnea was causally related to his active service or his service-connected rhinitis.  He also concluded that the appellant's COPD, asthma, recurrent pneumonia, and bronchitis were at least as likely as not related to the appellant's military service.  Finally, he concluded that the appellant's tuberculosis, although currently in remission, was at least as likely as not related to his active service because the appellant was shown to have been treated for tuberculosis in service.  

In addition to these favorable medical opinions, the Board notes that the record on appeal also includes a medical opinion which weighs against the appellant's claim.  Specifically, at a VA medical examination in March 2001, the examiner concluded that the appellant's current respiratory difficulty, apparently hemidiaphragm pleurisy, was not related to an episode of pneumonia and pleurisy in 1960.  

The Board has considered this negative evidence, but finds that it is outweighed by the evidence favorable to the claim, both in quantity and in quality.  In that regard, the Board notes that the March 2001 opinion lacks clarity and sufficient detail, making the examiner's conclusions regarding the nature of the appellant's current respiratory disability unclear.  Additionally, the probative value of the opinion is further reduced by the examiner's failure to explain the basis for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (holding that a medical opinion is not entitled to any weight "if it contains only data and conclusions.").  

As indicated previously, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made here.  Thus, the Board finds that the evidence of record is sufficient to award service connection for a respiratory disability other than pleurisy, including bronchitis, pneumonia, COPD, asthma, and tuberculosis in remission.  


Entitlement to a compensable rating for left ear hearing loss

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85 (2010).  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2010).  

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(b) (2010).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of section 4.86.  38 C.F.R. § 4.85(c) (2010).  

The "puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2010).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2010).  

In cases where impaired hearing is service-connected in only one ear, as is the case in this appeal, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) (2010).  

Under section 3.383, hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of section 3.385 in the other ear is compensable as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3) (2010).  

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2010).

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for left ear hearing loss.

As a preliminary matter, the Board notes that because service connection is in effect for left ear hearing loss only, the appellant's right ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 CFR § 4.85(f) (2010).  

As discussed above, the examiners who conducted VA audiometric tests in May 2002, June 2002, and March 2004 indicated that they were invalid and unsuitable for rating purposes due grossly inconsistent responses from the appellant.  Thus, the Board finds that they are of no probative value in assigning a rating for the appellant's left ear hearing loss.  Similarly, for the reasons discussed above, the probative value of the February 2006 private audiometric test is limited.  Again, lacking puretone thresholds at 3000 Hertz and speech discrimination testing, the test results are not adequate for rating purposes.  

The appellant did cooperate at a September 2006 VA audiometric test conducted for the purpose of a hearing aid evaluation.  As set forth above, at that time, the appellant exhibited an average pure tone threshold of 51 decibels in the left ear with speech discrimination of 96 percent correct.  In the right ear, he exhibited an average pure tone threshold of 48 decibels with speech discrimination of 96 percent correct.

The only possible interpretation of these examination results is that the appellant's service-connected left ear hearing loss is at Level I.  His right ear also exhibited Level I hearing.  Under Tables VI and VII in the Rating Schedule, therefore, the criteria for a compensable rating have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Similar findings were recorded at the most recent VA audiology in April 2010.  As noted at that examination, the appellant exhibited an average pure tone threshold of 50 decibels in the left ear with speech discrimination of 88 percent correct.  In the right ear, he exhibited an average pure tone threshold of 52.5 decibels with speech discrimination of 90 percent correct.

The only possible interpretation of these examination results is that the appellant's service-connected left ear hearing loss is at Level II.  His right ear also exhibited Level II hearing.  Under Tables VI and VII in the Rating Schedule, therefore, the criteria for a compensable rating have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.  Similarly, in light of these audiometric findings, the special considerations for paired organs under 38 C.F.R. § 3.383(a)(3) are not applicable.  

The Board has carefully reviewed the appellant's claims folder in its entirety, but finds no other probative evidence of record showing that the appellant's service-connected left ear hearing loss disability is more severe for compensation purposes than demonstrated on the September 2006 and April 2010 VA audiological evaluations.  There is no basis for the assignment of staged ratings.

The Board has also considered the appellant's contentions to the effect that he has difficulty hearing, particularly in noisy environments.  Although the Board finds his statements to be credible, they do not provide sufficient evidence on which to award a higher schedular rating for left ear hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable rating for left ear hearing loss.  

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted with respect to the appellant's left ear hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of a claim for an increased rating).  After reviewing the record, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected right hand scarring is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The record does not show, nor does the appellant contend, that he has been frequently hospitalized due to his service-connected left ear hearing loss.  Indeed, it does not appear that he has ever been hospitalized for this disability.  Similarly, there is no probative evidence demonstrating that the appellant's service-connected left ear hearing loss disability, in and of itself, markedly interferes with his employment, beyond that contemplated by the rating schedule. 

The appellant's left ear hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by the disability.  The Board has considered the findings of the VA examiner in April 2010 that the appellant hearing loss may cause him to have trouble working well in very noisy environments or in occupations requiring the use of communication equipment such as intercoms.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In the appellant's case, he is a retired postal carrier, and there is no evidence that his service-connected left ear hearing loss would cause marked interference with his employability beyond that already contemplated by the schedular standards.  The Board therefore agrees that referral for consideration of an extra-schedular evaluation in this case is not in order.  


ORDER

Entitlement to service connection for a respiratory disability other than pleurisy, to include bronchitis, pneumonia, COPD, asthma, and tuberculosis in remission, is granted.  

Entitlement to a compensable rating for left ear hearing loss is denied.


REMAND

Entitlement to service connection for memory loss

The appellant also seeks service connection for a disability manifested by memory loss.  As previously noted by the Board in its January 2008 remand, the evidence of record does not show an organic brain disease or other physical disability productive of memory loss.  The medical evidence of record does, however, suggests that the appellant's complaints are secondary to a psychiatric disability.  

As set forth above, since this matter was last before the Board, the RO has awarded service connection for PTSD.  The RO, however, failed to consider whether the appellant's complaints of memory loss are secondary to or part and parcel of his service-connected PTSD.  This must be accomplished on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Entitlement to an increased rating for pleurisy, currently evaluated as 30 percent disabling, to include entitlement to a total rating based on unemployability due to service-connected disability (TDIU).  

Under VA's Rating Schedule, ratings for certain coexisting respiratory conditions will not be combined with each other.  Instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96 (2010).

In light of the Board's decision awarding service connection for respiratory disabilities other than pleurisy, to include bronchitis, pneumonia, COPD, asthma, and tuberculosis in remission, the Board finds that appellate consideration of the issue of entitlement to an increased rating for pleurisy should be held in abeyance, pending the assignment of initial disability rating(s) and effective date(s) for the appellant's newly service-connected respiratory disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After conducting any additional development deemed necessary, the RO should assign appropriate effective dates and initial disability ratings for the appellant's newly service-connected respiratory disabilities.  In assigning an initial disability rating for the appellant's service-connected respiratory disabilities, the RO must consider the appellant's entitlement to a total rating based on individual unemployability due to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

2.  Thereafter, and after conducting any additional development deemed necessary, the RO should readjudicate the remaining issues on appeal, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


